11TH COURT OF APPEALS
                                            EASTLAND, TEXAS
                                              JUDGMENT

Thomas James Coleman, Jr.,                            * From the 35th District
                                                        Court of Brown County,
                                                        Trial Court No. CR20746.

Vs. No. 11-11-00039-CR                                * February 28, 2013

State of Texas,                                       * Memorandum Opinion by Wright, C.J.
                                                        (Panel consists of: Wright, C.J.,
                                                        McCall, J., and Willson, J.)

        This court has inspected the record in this cause and concludes that there is no error in
the judgment below. Therefore, in accordance with this court’s opinion, the judgment of the
trial court is in all things affirmed.